Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 12-19 allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 HSU (US. 2014/0235098 A1) teaches “An electrical connector assembly comprising: an electrical connector and a pick-up cap removably attached upon the connector, the connector including: 
an insulative housing having a contact region for confronting a CPU (Central Processing Unit), and a partition region surrounding the contact region; a plurality of contacts disposed in the contact region; the partition region having a pair of side partitions, each side partition extending in a front-to-back direction and forming an operation recession and a pair of locking recesses by two sides of the operation recession; the pick-up cap including: a base plate defining opposite upper surface and lower surface in a vertical direction perpendicular to the front-to-back direction; a pair of side walls formed on two lateral sides of the base plate, each side wall extending in the front-to-back direction and aligned with the corresponding side partition in the vertical direction.”(Connector assembly Fig. 2, electrical connector 1, pick-up cap 20, housing 10, partition region 103, and contacts 11)
HSU (US. 2014/0235098 A1) does not teach “each side wall including an operation section adjacent to the operation recession and a pair of latches each of the side walls is located within a boundary defined by a corresponding side partition thereunder.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 12 HSU (US. 2014/0235098 A1) teaches “An electrical connector assembly comprising: an electrical connector including: an insulative housing equipped with a plurality of contacts, said housing including a pair of side partitions opposite to each other in a lateral direction, each partition extending along a front-to-back direction perpendicular to the lateral direction and forming a pair of locking recesses; and a pick-up cap including: a rectangular base plate with a pair of side walls each extending along the front-to-back direction and forming an operation section and a pair of latches with respective spring arms extending oppositely in the front-to-back direction.”(Connector assembly Fig. 2, housing 10, contact 11, and locking recess 1040)
HSU (US. 2014/0235098 A1) does not teach “wherein each of the pair of side walls is seated upon a corresponding side partition in a vertical direction perpendicular 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 12, these limitations, in combination with remaining limitations of the amended claim 12, are neither taught nor suggested by the prior art of record, therefore the amended claim 12 is allowable.
Claims 13-19 are dependent on the amended claim 12 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831     
                                                                                                                                                                                                   /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831                                                                                                                                                                                                        

    PNG
    media_image1.png
    624
    691
    media_image1.png
    Greyscale